




EXHIBIT 10.26

FIRST AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT

        THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made effective as of the 2nd day of May, 2005, between ATLANTIC
AMERICAN CORPORATION, a Georgia corporation (the “Borrower”) and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association (the “Bank”).

Background:

        The Borrower and the Bank have entered into that certain Amended and
Restated Credit Agreement dated as of June 30, 2003 (the "Credit Agreement").

        The Borrower and the Bank wish to amend the Credit Agreement in certain
respects as hereinafter provided.

        NOW, THEREFORE, the parties hereto agree as follows:

        SECTION 1.   Definitions.   Capitalized terms used herein which are not
otherwise defined herein shall have the respective meanings assigned to them in
the Credit Agreement.

        SECTION 2.  Amendment.   The Credit Agreement is hereby amended as set
forth in this Section 2. Section 5.26 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

        Section 5.26   Minimum Investment in NAIC Rated Bonds; Maximum
Investment in Investment Properties.  The Borrower will not at any time permit:
(i) the Aggregate Value of NAIC Rated Bonds to be less than (A) 50% of the
Aggregate Value of Total Investments during the period from May 2, 2005 to and
including December 31, 2005, and (B) 70% of the Aggregate Value of Total
Investments at all other times and any time after December 31, 2005; or (ii) the
aggregate value of Investment Properties to exceed 5% of the Aggregate Value of
Total Investments. Prior to January 1, 2006, neither the Borrower nor any
Consolidated Subsidiary shall purchase or make any bond Investments that are not
rated “2” or better by NAIC.

        SECTION 3.  No Other Amendment.   Except for the amendment set forth
above, the text of the Credit Agreement shall remain unchanged and in full force
and effect. This Amendment is not intended to effect, nor shall it be construed
as, a novation. The Credit Agreement and this Amendment shall be construed
together as a single instrument and any reference to the “Agreement” or any
other defined term for the Credit Agreement in the Credit Agreement, the Notes
or any certificate, instrument or other document delivered pursuant thereto
shall mean the Credit Agreement as amended hereby and as it may be amended,
supplemented or otherwise modified hereafter.

        SECTION 4.  Representations and Warranties.   The Borrower hereby
represents and warrants in favor of the Bank as follows:

        (a)   No Default or Event of Default under the Credit Agreement has
occurred and is continuing on the date hereof;

        (b)   The Borrower has the corporate power and authority to enter into
this Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it;

        (c)   This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of the Borrower and each of this
Amendment and the Credit Agreement, as amended hereby, constitutes the legal,
valid and binding obligation of the Borrower enforceable against it in
accordance with its terms; provided, that the enforceability of each of this
Amendment and the Credit Agreement, as amended hereby, is subject to general
principles of equity and to bankruptcy, insolvency and similar laws affecting
the enforcement of creditors' rights generally; and

        (d)   The execution and delivery of this Amendment and the Borrower's
performance hereunder and under the Credit Agreement, as amended hereby, do not
and will not require the consent or approval of any regulatory authority or
governmental authority or agency having jurisdiction over the Borrower other
than those which have already been obtained or given, nor be in contravention of
or in conflict with the Articles of Incorporation or Bylaws of the Borrower, or
the provision of any statute, or any judgment, order or indenture, instrument,
agreement or undertaking, to which the Borrower is a party or by which its
assets or properties are or may become bound.

        SECTION 5.  Conditions to Effectiveness.   The effectiveness of this
Amendment and the obligations of the Bank hereunder are subject to the following
conditions, unless the Bank waives such conditions:

        (a)   receipt by the Bank from the Borrower of a duly executed
counterpart of this Amendment; and

        (b)   the fact that the representations and warranties of the Borrower
contained in Section 5 of this Amendment shall be true on and as of the date
hereof.

        SECTION 6.  Counterparts.   This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

        SECTION 7.  Governing Law.   This Amendment shall be construed in
accordance with and governed by the law of the State of Georgia.

        SECTION 8.  Effective Date.   This Amendment shall become effective as
of the date first above written upon receipt by the Bank from each of the
parties hereto of a duly executed signature page from a counterpart of this
Amendment, signed by such party.

        SECTION 9.  Legal Fees and Expenses.   Borrower hereby agrees to pay the
legal fees and expenses of Bank’s counsel in connection with this Amendment.




[Signature Page Follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal, by their respective authorized officers effective as of
the day and year first above written.


ATTEST: ATLANTIC AMERICAN CORPORATION   /s/   Janie L. Ryan          
                                                                 By:          
         /s/  John G. Sample, Jr.                         (SEAL)           
                     Janie L. Ryan                                , Secretary
       Name:                     John G. Sample, Jr.                         
                         [CORPORATE SEAL]        Title:  Senior Vice President
and Chief Financial Officer     4370 Peachtree Road, N.E.
Atlanta, Georgia 30319-3000
Attention:  John G. Sample, Jr.,
                    Senior Vice President and
                    Chief Financial Officer
Telecopy number: (404) 266-5702
Telephone number: (404) 266-5501     WACHOVIA BANK, NATIONAL
ASSOCIATION     By:                      /s/   Ron Edwards            (SEAL)  
      Name:                       Ron Edwards                                  
      Title:                       Senior Vice President               
                     Lending Office
Wachovia Bank, National Association
3414 Peachtree Road, N.E.
Suite 500 - Mail Code: GA 9768
Atlanta, Georgia 30326
Attention: Ron Edwards
Telecopy number: (404) 240-2589
Telephone number: (404) 240-2583